EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend claim 3.

	3. (Currently Amended) The layered structure of claim 1, wherein
the light absorption layer has a first surface facing the photoluminescent layer and a second surface opposite to the first surface and
the layered structure the light transmitting substrate disposed on the second surface of the light absorption layer.



REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn due to the amendments to the claims and specification filed on February 11, 2021.
The distinctions between the instant claims and the closest prior art of record are explained below:
Park et al. (US 2013/0242228 A1) teaches a liquid crystal display device with a layered structure comprising a photoluminescent color filter layer, a light blocking/blue light absorbing layer, and a color filter layer.  Park fails to teach a light absorption layer comprising an absorptive color filter material dispersed in a polymer matrix; fails to teach a silicon containing layer disposed between a photoluminescent layer and a light absorption layer; fails to teach a quantum dot polymer composite comprising a polymer matrix and a plurality of quantum dots dispersed in the polymer matrix; fails to teach a silicon containing layer having thickness of greater than or equal to 100 nm; fails to teach a silicon containing layer comprising a porous structure of silicon oxide; fails to teach a silicon containing layer having a refractive index of less than 1.45 that is lower than the refractive index of a light absorption layer and lower than the refractive index of a photoluminescent layer; fails to teach a light absorption layer that 
Li et al. (US 2018/0356574 A1) teaches a blue light absorption film comprising an absorptive color-filter material disposed in a polymer resin.  Li fails to teach a photoluminescent layer comprising a quantum dot composite; fails to teach a silicon containing layer disposed between a photoluminescent layer and a light absorption layer; fails to teach a quantum dot polymer composite comprising a polymer matrix and a plurality of quantum dots dispersed in the polymer matrix; fails to teach a silicon containing layer having thickness of greater than or equal to 100 nm; fails to teach a silicon containing layer comprising a porous structure of silicon oxide; fails to teach a silicon containing layer having a refractive index of less than 1.45 that is lower than the refractive index of a light absorption layer and lower than the refractive index of a photoluminescent layer; and fails to teach a light absorption layer that is directly disposed on a silicon containing layer; fails to teach a silicon containing layer comprising a silsesquioxane structural unit; and fails to teach a silicon containing layer comprising at least two silsesquioxane structural units linked by a linking group comprising a bond between sulfur and carbon.
Dubrow et al. (US 2012/0113672 A1) teaches quantum dot electroluminescent films for color filters comprising quantum dots dispersed in a polymer matrix, and comprising silicon oxide barrier layers.  Dubrow fails to teach a light absorption layer comprising an absorptive color filter material dispersed in a polymer matrix; fails to teach a silicon containing layer disposed between a photoluminescent layer and a light absorption layer; fails to teach a silicon containing layer comprising a porous structure of silicon oxide; fails to teach a silicon containing layer having a refractive index of less than 1.45 that is lower than the refractive index of a light absorption layer and lower than the refractive index of a photoluminescent layer; fails to teach a light absorption layer that is directly disposed on a silicon containing layer; fails to teach a silicon containing layer comprising a silsesquioxane structural unit; and fails to teach a silicon containing layer comprising at least two silsesquioxane structural units linked by a linking group comprising a bond between sulfur and carbon.
Handa et al. (US 2006/0049745 A1) teaches an electroluminescent device comprising an electroluminescent layer having a low-refractive index layer formed of porous silicon oxide.  Handa fails to teach a photoluminescent layer comprising a quantum dot composite; fails to teach a light absorption layer comprising an absorptive color filter material dispersed in a polymer matrix; fails to teach a silicon containing layer disposed between a photoluminescent layer and a light absorption layer; fails to teach a quantum dot polymer composite comprising a polymer matrix and a plurality of quantum dots dispersed in 
Park et al. (US 2017/0052444 A1) teaches a liquid crystal display comprising a layered structure having a photoluminescent color filter layer comprising a plurality of quantum dots dispersed in a polymer matrix, where the polymer matrix comprising carboxylic acid group-containing polymers.  Park fails to teach a light absorption layer comprising an absorptive color filter material dispersed in a polymer matrix; fails to teach a silicon containing layer disposed between a photoluminescent layer and a light absorption layer; fails to teach a silicon containing layer having thickness of greater than or equal to 100 nm; fails to teach a silicon containing layer comprising a porous structure of silicon oxide; fails to teach a silicon containing layer having a refractive index of less than 1.45 that is lower than the refractive index of a light absorption layer and lower than the refractive index of a photoluminescent layer; fails to teach a light absorption layer that is directly disposed on a silicon containing layer; fails to teach a silicon containing layer comprising a silsesquioxane structural unit; and fails to teach a silicon containing layer comprising at least two silsesquioxane structural units linked by a linking group comprising a bond between sulfur and carbon.
Ishikawa et al. (US 2016/0274414 A1) teaches optical conversion members comprising quantum dots and a barrier layer containing polyorganosilsesquioxane.  Ishikawa fails to teach a light absorption layer comprising an absorptive color filter material dispersed in a polymer matrix; fails to teach a silicon containing layer disposed between a photoluminescent layer and a light absorption layer; fails to teach a quantum dot polymer composite comprising a polymer matrix and a plurality of quantum dots dispersed in the polymer matrix; fails to teach a silicon containing layer having a refractive index of less than 1.45 that is lower than the refractive index of a light absorption layer and lower than the refractive index of a photoluminescent layer; fails to teach a light absorption layer that is directly disposed on a silicon containing layer; and fails to teach a silicon containing layer comprising at least two silsesquioxane structural units linked by a linking group comprising a bond between sulfur and carbon.
Tanaka et al. (US 2005/0275343 A1) was not applied in any grounds of rejection, but is considered pertinent to Applicant’s disclosure and is newly made of record.  Tanka teaches an organic electroluminescent display apparatus comprising a porous silicon oxide-based insulation film having refractive index of 1.1 to 1.4 that is disposed on a transparent substrate.  Tanka fails to teach a photoluminescent layer comprising a quantum dot composite; fails to teach a light absorption layer comprising an absorptive color filter material dispersed in a polymer matrix; fails to teach a silicon containing layer disposed between a photoluminescent layer and a light absorption layer; and fails to teach a silicon containing layer comprising at least two silsesquioxane structural units linked by a linking group comprising a bond between sulfur and carbon.
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782